08/19/2020


           IN THE SUPREME COURT OF THE STA1E OF MONTANA
                                                                                        Case Number: DA 20-0399


                                       DA 20-0399
                                                                              FILED
STATE OF MONTANA,                                                           AUG 1 8 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
            Plaintiff and Appellee,                                              --or Alin ntans


      v.                                                          ORDER

WILLARD McCAULOU,

            Defendant and Appellant.


      Through counsel, Defendant Willard McCaulou filed a notice of appeal in this
criminal matter on August 10, 2020. Counsel filed the same day a motion to withdraw,
representing that McCaulou is claiming he was ineffective at trial and "does not want
Carl Jensen to represent him on appeal." The motion represents further that McCaulou is
incarcerated, indigent, and asks the Court to appoint the Appellate Defender Division to
represent him in this appeal. McCaulou is entitled to the appointment of counsel for his
direct appeal. Section 46-8-104(1)(d), MCA. Good cause appearing,
      IT IS THEREFORE ORDERED that Carl Jensen's Motion to Withdraw as counsel of
record is GRANTED. The Appellate Defender Division shall have thirty days from the date
ofthis Order within which either to file a Notice of Appearance or a Motion to Rescind this
Order appointing counsel. In the event McCaulou qualifies for appointed counsel, the
Appellate Defender Division shall immediately order the appropriate transcripts ifthey have
not been already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to
Carl B. Jensen Jr., to the Appellate Defender Division, and to the Attorney General.
      DATED this I r        ay of August, 2020.



                                                              Chief Justice
   (7''('
   A./J.,
        •   i\?
              eec__.
?1.1.".n%
       Justices